Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
	Claim Interpretation	
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-15 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 

35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include the following: "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”. The examiner notes that the functional language can take the form of an adjective, i.e. a controlling means, or a phrase, ie. a means for controlling.; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the immediate specification are as follows:   
In Claim(s) 1 Line(s) 7, the limitation “conveying element for feeding powder" contains functional language that is being interpreted under 35 U.S.C. § 112(f). The term “conveying element” will be read as "a screw conveyor" as is supported by the immediate specification (Page(s) 10 Line(s) 15-20).  Likewise, all recitations directed toward a “conveying element” will be treated similarly. 
In Claim(s) 3 Line(s) 2, the limitation “reservoir conveying element" contains functional language that is being interpreted under 35 U.S.C. § 112(f). The term “reservoir conveying element” will be read as “the screw conveyor" as is supported by the immediate specification (Page(s) 11 Line(s) 1-5).  Likewise, all recitations directed toward a “reservoir conveying element” will be treated similarly.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner notes that the following limitation is not being interpreted under 35 U.S.C. § 112(f); thus, these terms are being interpreted broadly: 
In Claim(s) 1 Line(s) 9, the limitation “process conveying element" contains functional language that is NOT being interpreted under 35 U.S.C. § 112(f) as the structure of a “oblong pushing surface” in Claim 1 Line(s) 12 is sufficient structure. As a note, Claim 12 further limits this structure to a T-shaped reciprocating-piston element. 
In Claim(s) 1 Line(s) 18, the limitation “process pusher for distributing the dosed quantity" contains functional language that is NOT being interpreted under 35 U.S.C. § 112(f) because the specification provides two structures capable of meeting the claim limitation. The term “reservoir conveying element” will be read as “a rotary pusher” (known in the art as a roller) or a linearly movable pusher (known in the art as a rake, brush, or doctor blade) as is supported by the immediate specification (Figure(s) 1 and Page(s) 2 Lines 19-24).  Likewise, all recitations directed toward a “process pusher” will be treated similarly. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ANDREW (GB-2568518-A), hereinafter referred to as ANDREW.
Regarding Claim 1, ANDREW teaches a system for manufacturing three-dimensional objects from material powder (abstract), through layerwise consolidation of said material powder present on a process surface in such places of a particular layer that corresponds (abstract), in accordance with geometrical data (abstract), to an object about to be manufactured (abstract),  wherein the system comprises a process floor surrounding the process surface and a powder feed device to feed,  provide, and distribute the powder on the process surface (abstract), wherein the powder feed device comprises (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.):
(auger screw 445, Page(s) 5 Line(s) 10-25);
	-	 a reservoir (410, 430, 440, Figure(s) 1-2, 4 and Page(s) 14 Line(s) 10-25), into which the conveying element feeds the powder (Page(s) 5 Line(s) 10-25);
	-	 a process conveying element (160, Figure(s) 1-2, 4 and Page(s) 11 Line(s) 29-35), which acts on the powder in the reservoir (Page(s) 11 Line(s) 29-35), to provide the powder in a dosed quantity on the process floor adjacent to the process surface (Page(s) 11 Line(s) 29-35),
	-	 wherein the process conveying element is designed such that the dosed quantity of the powder on the process floor adjacent to the process surface can be provided in a form of a line (Page(s) 11 Line(s) 29-35),
	-	 wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction (160, Figure(s) 1-2, 4 and Page(s) 11 Line(s) 29-35); and 
	-	a process pusher for distributing the dosed quantity of the powder provided adjacent to the process surface over the process surface (320, Figure(s) 1-2, 4).
 
Regarding Claim 2, ANDREW teaches the system of Claim 1,
	-	 wherein the powder is pushed out of the reservoir using the oblong pushing surface (160, Page(s) 7 Line(s) 15-20),
	-	 such that the powder is disposed in the form of the line adjacent to the process surface according to the form of the oblong pushing surface (Page(s) 7 Line(s) 20-25).
 
Regarding Claim 3, ANDREW teaches the system of Claim 1,
(agitator 110, Figure(s) 1-2, 4 and Page(s) 6 Line(s) 19-26),
	-	 which is disposed partly in or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) adjacent to the reservoir (Figure(s) 1-2, 4),
	-	 in order to distribute the powder along the reservoir and that the reservoir conveying element is operated in two ways (Page(s) 6 Line(s) 19-26),
	-	 which bring about conveyance of the powder in opposite conveying directions or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) conveys the powder simultaneously in two opposite directions (Page(s) 9 Line(s) 25-35).
 
Regarding Claim 4, ANDREW teaches the system of Claim 1,
	-	 wherein the line is straight or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) (Figure(s) 1-2, 4).
 
Regarding Claim 5, ANDREW teaches the system of Claim 1,
	-	 wherein the process pusher distributes the powder using translational movements over the process surface (Page(s) 7 Line(s) 26-35, Page(s) 8 Line(s) 9-17, Page(s) 11 Line(s) 29-35).
 
Regarding Claim 6, ANDREW teaches the system of Claim 1,
(Page(s) 24 Line(s) 10-15).
 
Regarding Claim 7, ANDREW teaches the system of Claim 3,
	-	 wherein the reservoir conveying element comprises a screw conveyor that runs along the reservoir a screw conveyor with no uniform screw flight throughout but with a region with rotation in one direction and a region with the rotation in a direction opposite the one direction, or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) 
	-	a combination thereof (agitator 110, Figure(s) 1-2, 4 and Page(s) 6 Line(s) 19-26).
 
Regarding Claim 8, ANDREW teaches the system of Claim 1,
	-	 wherein the conveying element comprises a screw conveyor or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) is a screw conveyor (Page(s) 5 Line(s) 10-25).
 
Regarding Claim 9, ANDREW teaches the system of Claim 1,
	-	 wherein an oblong slit-like opening as far as the reservoir is configured in the process floor for movement of the powder adjacent to the process surface by means of insertion of the process conveying element into the oblong slit-like opening (return slot 210, Page(s) 8 Line(s) 25-35 and Page(s) 15 Line(s) 10-20 and Figure(s) 9).
 
Regarding Claim 10, ANDREW teaches the system of Claim 1,
(Figure(s) 1-2, 4).
 
Regarding Claim 11, ANDREW teaches the system of Claim 1,
	-	 wherein the process conveying element is configured as a reciprocating-piston element (160, Page(s) 7 Line(s) 15-25).
 
Regarding Claim 13, ANDREW teaches the system of Claim 1,
	-	 wherein the process pusher distributes the powder only using translational movements over the process surface in one direction and translational movements over the process surface in the opposite direction (Page(s) 7 Line(s) 25-35).
 
Regarding Claim 14, ANDREW teaches the system of Claim 7,
	-	 wherein the reservoir conveying element further comprises a drive configured to drive in both rotational directions,
	-	 a screw conveyor with no uniform screw flight throughout but with a region with rotation in one direction and a region with rotation opposite the one direction (Figure(s) 1-2, 4), or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) 
	-	a combination thereof.
 
Regarding Claim 15, ANDREW teaches the system of Claim 9,
	-	 wherein the oblong slit-like opening and the process conveying element are matched together in a form-fitting or (The examiner considers that the term “or” requires only one limitation must be met. Please see the Special Considerations under Claim Interpretation, above.) sealing manner (Figure(s) 9),
	-	 such that powder with a usual grain size cannot get between a side wall of the process conveying element and an inside wall of the oblong slit-like opening (Figure(s) 9).

Allowable Subject Matter
Claim 12 is objected to as being dependent on a rejected claim. However, Claim 12 would be allowable in view of ANDREW (GB-2568518-A) because the process conveying element is not a T-shaped reciprocating piston.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	
Conclusion
The following prior art are pertinent to the applicant’s disclosure although they are not relied upon.
RUSSELL (US-6007318-A) teaches the powder feed device, the process surface, the process floor, the oblong pushing surface, the process pusher, the drive, the process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, the first movement, the first direction, the second movement, and the second direction (Figure(s) 5A-C and Column 6 Line(s) 5-10; RUSSELL teaches that a T-shaped reciprocating piston structure is capable of pushing a quantity toward the build chamber; however, this quantity does not appear to be a dosed amount.); however, RUSSELL fails to anticipate or show as obvious in combination or in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”.
EDERER (US-20100272519-A1) teaches the powder feed device, the process surface, the process floor, the conveying element (the screw conveyor), the reservoir, the dosed quantity, the line of powder, the oblong pushing surface, the process pusher, the drive (The examiner notes that TANG (US-6217816-B1) teaches that drives/motors are used to power screw rods, Paragraph(s) 0043 and Figure(s) 2E.) (Figure(s) 1A-C/3/6 and Paragraph(s) 0060; EDERER teaches that the screw conveyors are capable of providing precisely the correct quantity); however, EDERER fails to anticipate or show as obvious in combination or alone the feature(s) of process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, the first movement, the first direction, the second movement, or the second direction as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”; EDERER does not teach that the process conveying element is a T-shaped reciprocating-piston element that provides a dosed quantity to the process surface; the screw conveyor as supported by EDERER indicates that the screw conveyors are primarily for transport. It is EDERER’s spreader system that provides the dosing whereas the instant application provides dosing prior to transport “in the reservoir”.
TJELLESON (US-20150224712-A1) teaches the powder feed device, the process surface, the process floor, the reservoir, the dosed quantity, the line of powder, the oblong pushing (Figure(s) 1 and Paragraph(s) 0042; TJELLESON teaches that there is a bidirectional conveying element however this is not a piston or a screw conveyor.); however, TJELLESON fails to anticipate or show as obvious in combination or alone the feature(s) of the conveying element (the screw conveyor), the process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”.
NG (US-20170072636-A1) teaches the powder feed device, the process surface, the process floor, the conveying element (the screw conveyor), the reservoir, the dosed quantity, the line of powder, the oblong pushing surface, the process pusher, the drive (Figure(s) 1B and Paragraph(s) 0037); however, NG fails to anticipate or show as obvious in combination or alone the feature(s) of process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, the first movement, the first direction, the second movement, or the second direction as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”.
ELGAR (US-20180281284-A1) teaches the powder feed device, the process surface, the process floor, the oblong pushing surface, the process pusher, the drive, the process conveying (the T-shaped reciprocating-piston element),  the oblong slit-like opening, the first movement, the first direction, the second movement, and the second direction (Figure(s) 2 and Paragraph(s) 0146; ELGAR teaches that a T-shaped reciprocating piston structure is capable of pushing a quantity toward the build chamber; however, this quantity does not appear to be a dosed amount.); however, ELGAR fails to anticipate or show as obvious in combination or alone the feature(s) of the conveying element (the screw conveyor), the reservoir, the dosed quantity, or the line of powder as well as the limitation: “wherein the process conveying element comprises an oblong pushing surface and acts on the powder in the reservoir with the oblong pushing surface via at least a first movement in a first direction from the reservoir to the process floor and a second movement in a second direction opposite the first direction”. Further, ELGAR was not published or filed prior to the effective filing date of the instant application.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743